In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00037-CR



         MICHAEL JESSE NAJERA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 44,824-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Michael Jesse Najera appeals from his convictions of aggravated assault and aggravated

assault on a public servant with a deadly weapon.1 Najera has filed a single brief in which he

raises one issue common to both judgments of conviction. In his sole point of error, Najera

contends that the trial court egregiously erred when it failed to include in its jury charge an

instruction on temporary insanity due to intoxication.

        We addressed this issue in detail in our opinion of this date in Najera’s appeal in cause

number 06-16-00036-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

        We affirm the trial court’s judgment.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           November 30, 2016
Date Decided:             January 5, 2017

Do Not Publish




1
 Najera appeals his conviction for aggravated assault on a public servant with a deadly weapon in our cause number
06-16-00036-CR.

                                                        2